In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 08-801V
                                     Filed: September 16, 2014
                                         Not for Publication


*************************************
TRACY ROSE,                               *
Parent of CARTER ROSE, a Minor,           *
                                          *
             Petitioner,                  *      Final attorneys’ fees and costs decision based
                                          *      on stipulation of fact
 v.                                       *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
             Respondent.                  *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Althea W. Davis, Washington, DC, for respondent.

MILLMAN, Special Master


            DECISION AWARDING FINAL ATTORNEYS’ FEES AND COSTS1

       The undersigned awarded interim attorneys’ fees and costs in this case on July 25, 2013.
On September 16, 2014, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for final attorneys’ fees and costs in this case.

       Petitioner filed her application for final attorneys’ fees and costs on September 3, 2014.
In accordance with the General Order #9 requirement, petitioner asserts that she did not incur any

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to redact such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
final costs. During informal discussions, respondent raised objections to certain items in
petitioner’s application. Based on these objections, petitioner amends her application for final
attorneys’ fees and costs to $11,600.00. Respondent does not object to this amount. The
undersigned finds this amount to be reasonable. Accordingly, the court awards $11,600.00,
representing reimbursement for final attorneys’ fees and costs. The award shall be in the form of
a check payable jointly to petitioner and Conway, Homer & Chin-Caplan, P.C. in the amount of
$11,600.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: September 16, 2014                                                         /s/ Laura D. Millman
                                                                                     Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2